Judgment, Supreme Court, Bronx County, entered July 5, 1977, dismissing the complaint on the grant of defendants’ motion for a directed verdict, unanimously reversed, on the law, vacated, and the matter remanded for a new trial, with $60 costs and disbursements of this appeal to abide the event. In the trial of this action arising out of a motor vehicle accident, Trial Term, at the close of all the evidence, granted defendants’ motion to dismiss, finding that the plaintiff operator was guilty of contributory negligence as a matter of law. There was sufficient evidence, according to plaintiffs’ version of the accident, from which a jury could reasonably conclude that the plaintiff operator was free from contributory negligence. Concur — Kupferman, J. P., Evans, Lane, Sandler and Sullivan, JJ.